 Case 3:19-cv-01537-BEN-JLB Document 3 Filed 08/16/19 PageID.24 Page 1 of 2



 1   John W. Dillon (SBN 296788)
 2      jdillon@gandb.com
     GATZKE DILLON & BALLANCE LLP
 3   2762 Gateway Road
 4   Carlsbad, California 92009
     Phone: (760) 431-9501
 5   Fax: (760) 431-9512
 6
     George M. Lee (SBN 172982)
 7
        gml@seilerepstein.com
 8   SEILER EPSTEIN LLP
 9
     275 Battery Street, Suite 1600
     San Francisco, California 94111
10   Phone: (415) 979-0500
11   Fax: (415) 979-0511

12   Attorneys for Plaintiffs
13
                      UNITED STATES DISTRICT COURT
14               FOR THE SOUTHERN DISTRICT OF CALIFORNIA
15
     JAMES MILLER, an individual;                       Case No. 3:19-cv-01537-JAH-AGS
16
     PATRICK RUSS, an individual;
17   RYAN PETERSON, an individual;                      NOTICE OF APPEARANCE OF GEORGE
18
     SAN DIEGO COUNTY GUN                               M. LEE AS COUNSEL FOR PLAINTIFFS
     OWNERS, a membership organization,
19
20                      Plaintiffs,
21         vs.
22
     XAVIER BECERRA, in his official
23
     capacity as Attorney General of
24   California; MARTIN HORAN, in his
     official capacity as Chief of the
25
     Department of Justice Bureau of
26   Firearms,
27
                        Defendants.
28

                                                  –1–
                                        NOTICE OF APPEARANCE
                                       CASE NO. 3:19-cv-01537-JAH
 Case 3:19-cv-01537-BEN-JLB Document 3 Filed 08/16/19 PageID.25 Page 2 of 2



 1         TO THE COURT, AND TO ALL PARTIES, THROUGH THEIR
 2   COUNSEL OF RECORD:
 3         PLEASE TAKE NOTICE that George M. Lee, a member of the Bar, duly
 4   admitted to appear before the Southern District of California, hereby enters his
 5   appearance as associated counsel of record for plaintiffs JAMES MILLER,
 6   PATRICK RUSS, RYAN PETERSON, and SAN DIEGO COUNTY GUN
 7
     OWNERS (“plaintiffs”) in the above action. Lead counsel of record for plaintiffs
 8
     will continue to be John W. Dillon, Esq.
 9
           Contact and notice information for counsel entering his appearance herein is
10
     as follows:
11
           George M. Lee
12         SEILER EPSTEIN LLP
13         275 Battery Street, Suite 1600
           San Francisco, CA 94111
14         Tel. (415) 979-0500
15         Fax (415) 979-0511
           Email: gml@seilerepstein.com
16
17         Associated counsel undersigned respectfully requests to receive notice of all
18   filings and ECF events.
19   Dated: August 16, 2019                     SEILER EPSTEIN LLP
20
21                                              /s George M. Lee
                                                George M. Lee
22
                                                Attorney for Plaintiffs
23
24
25
26
27
28

                                                 –2–
                                       NOTICE OF APPEARANCE
                                      CASE NO. 3:19-cv-01537-JAH
